Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered November 17, 2003, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of marihuana in the second degree.
Defendant pleaded guilty to the reduced charge of attempted criminal possession of marihuana in the second degree and was sentenced in accordance with the plea agreement to five years probation. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.